Case: 19-11646    Date Filed: 07/01/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-11646
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:18-cr-20802-RNS-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

GEORGE FRENCH JONES, JR.,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (July 1, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and GRANT, Circuit
Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
               Case: 19-11646     Date Filed: 07/01/2020    Page: 2 of 2



997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal “includes the

waiver of the right to appeal difficult or debatable legal issues or even blatant

error”).




                                           2